Citation Nr: 0112357	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for deflection of the 
nasal septum, status post nasal valve collapse, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left arm, deltoid area and 
scapular area.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 16, 1996, rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which the RO, among other 
determinations, denied the veteran's claim for a rating 
higher than 10 percent for residuals of a shell fragment 
wound to the right thigh and denied claims for compensable 
ratings for residuals of a fracture of the left fibula, 
defective hearing, lumbar strain, a deviated nasal septum, 
and residuals of a shell fragment wound of the left upper 
extremity.  By a decision of January 30, 1998, the Board 
denied the appeal for compensable ratings for the left upper 
fibula and deviated nasal septum and remanded the claims for 
compensable ratings for shell fragment wounds of the right 
thigh and left upper extremity.  The Board also denied a 
rating higher than 30 percent for post-traumatic stress 
disorder (PTSD) which was then on appeal to the Board from a 
rating decision of November 1994 wherein the RO had assigned 
an initial rating for PTSD from July 29, 1971.  

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court) issued an order on February 5, 1999, which 
vacated the Board's January 30, 1998, decision with respect 
to PTSD, residuals of fracture of the left upper fibula, and 
nasal deflection pursuant to a Joint Motion to Vacate and 
Remand and For a Stay of Further Proceedings filed by the 
parties, the veteran (appellant) and the Secretary of 
Veterans Affairs (appellee) (Secretary).  With respect to the 
deviated nasal septum disability, the Joint Motion cited the 
need to obtain certain VA medical records that predated the 
Board's January 1998 decision.  The Board proceeded to enter 
a further decision on August 18, 1999, which denied an 
increased rating for PTSD and a compensable rating for 
residuals of a left upper fibula fracture.  The Board 
remanded the deviated nasal septum claim for further attempts 
to find the medical record cited in the Joint Motion and for 
a VA examination.  The RO thereafter reviewed the nasal 
septum issue on April 10, 2000, and assigned a compensable 
rating of 10 percent from January 23, 1996, the date of the 
veteran's claim for increase.  

The present decision consolidates the nasal septum deviation 
issue remanded by the Court in February 1999 and the shell 
fragment wound issues involving the right thigh and left 
upper extremity remanded by the Board in January 1998 which 
were unaffected by the Court order.  The issues involving the 
ratings for PTSD and left upper fibula fracture residuals 
have been resolved and are no longer before the Board.  

The issue of entitlement to an increased rating for shell 
fragment wound residuals involving the left arm, deltoid 
area, and scapular area is limited to review of the rating 
assigned under the codes for muscle damage.  For reasons 
explained herein, however, the allegations raised by the 
veteran regarding this issue cannot be fully addressed 
without considering the further question of whether current 
disability involving the underlying skeletal structures, 
namely the left shoulder, scapula and clavicle, is related to 
the shell fragment wounds received in service.  The issue of 
entitlement to service connection for this additional 
disability has not been developed or certified for appellate 
review but is inextricably intertwined with the issue before 
the Board.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (A claim is intertwined only if the RO would 
have to reexamine the underlying merits of any denied claim 
which is pending on appeal before the Board).  Accordingly, 
this matter will be addressed in the present decision.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

Change of Law.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Shell fragment wound residuals of the left upper extremity 
and right thigh.  Service medical records show that in 
October 1969 the veteran sustained shell fragment wounds 
involving the left deltoid area, left scapular area, and 
right thigh as a result of hostile combat action in Vietnam.  
The wounds were surgically debrided on the day of the injury 
and delayed primary closure was performed two days later.  
The veteran was released to duty on the fourth day after the 
injury.  Adjudication of his original compensation claim 
shortly after service resulted in an award of service 
connection for residuals of a wound of the right thigh 
involving Muscle Group XIII, rated 10 percent disabling; and 
residuals of a wound of the "left upper arm, deltoid and 
scapular area," rated noncompensably disabling.  

With respect to the left shoulder, the post service medical 
evidence shows that a small scar was reported at the first VA 
examination performed in October 1970 and that the veteran 
complained of left shoulder pain on an examination in October 
1975.  There was some reduction of external rotation of the 
left scapula on examination.  Bursitis of the left shoulder 
was reported in an August 1970 VA outpatient treatment entry.  
Later records show that the veteran was hospitalized at the 
Sinai Hospital in May 1997 for pain in the left shoulder and 
neck that had been present since November 1995 when he had 
fallen backwards while holding an infant and had jammed the 
back of his shoulder.  Extensive surgery was performed to 
correct a SLAP lesion, a glenohumeral Grade III degenerative 
arthritis of the humeral side, acromioclavicular joint 
arthritis, and severe subacromial impingement with clavicular 
and acromial spurs.  The veteran underwent further surgery at 
the William Beaumont Hospital in October 1997 as a result of 
adhesive capsulitis of the left shoulder.  

The RO has assigned a rating for the left upper extremity 
disability under Diagnostic Code 5301 of the VA rating 
schedule, the code pertaining to Muscle Group I -- the 
extrinsic muscles of the shoulder girdle (trapezius, levator 
scapulae, and serratus magnus) which control upward rotation 
of the scapula and elevation of the arm above the shoulder.  
Selection of this code is apparently based on the notation of 
involvement of this muscle group in the October 1975 VA 
examination report.  However, the descriptive label for the 
service-connected wound residuals necessarily reflects that 
the original injury involves the deltoid muscle as well.  
Under the muscle classifications found in the VA rating 
schedule, the deltoid muscle is rated under criteria found in 
Code 5303 which pertains to injury to Muscle Group III.  
There is no indication in the record that the veteran's 
potential entitlement to a compensable rating has been 
considered under Code 5303.  While the criteria found in 5301 
and 5303 are identical with respect to slight, moderately 
severe or severe disability, Code 5303 potentially entitles 
the veteran to a 20 percent rather than a 10 percent rating 
for moderate disability.  

The veteran contends that an increased rating is warranted 
for the left upper extremity on the basis of extensive pain 
and impairment of the left upper extremity and shoulder as a 
result of the shell fragment wound in service.  As presently 
formulated, the grant of service connection for that 
disability is limited to the muscle tissues involved, but it 
is implicit in the veteran's arguments and from his 
submission of extensive medical records dealing with the left 
shoulder that he considers the shoulder disability, including 
involvement of the should joint, scapula and clavicle, to be 
related to the shell fragment wound in service.  While the 
statement of the case contains a notation that the shoulder 
disability is not service connected, the issue has not been 
fully addressed by an actual rating decision and the veteran 
has not been given proper notice and an opportunity to appeal 
a determination regarding the shoulder.  The issue of 
entitlement to service connection for a left shoulder 
disability, postoperative status, must therefore be 
adjudicated before the increased rating issue is reviewed on 
appeal.  

The current rating of 10 percent for shell fragment wound 
residuals involving the right thigh was assigned on the basis 
of a finding of slight damage to Muscle Group XIII.  The 
primary manifestations of the disability consists of retained 
foreign bodies in the musculature of the thigh, confirmed on 
numerous X-ray studies, and subjective complaints of leg 
pain.  

With respect to both the left upper extremity and right thigh 
disabilities it is relevant that the schedular criteria for 
the assignment of ratings based on muscle injury were revised 
as of July 3, 1997.  Since the veteran's appeal has been 
pending since before July 3, 1997, both the new and the old 
versions of the criteria are applicable in his case.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to a 
claimant applies unless Congress has provided otherwise or 
permitted the Secretary to do otherwise and the Secretary has 
done so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  The Court has held that revised rating 
criteria may not be applied to claims for any period before 
the effective date of the new regulations.  Rhodan v. West, 
12 Vet. App. 55 (1998).  

The rating criteria cited in the statement of the case and 
supplemental statement of the case include the revised 
criteria.  While the old and the new versions of Code 5301 
and other codes potentially applicable in this case are 
essentially the same despite some editorial changes, the 
provisions of 38 C.F.R. § 4.55 and 38 C.F.R. § 4.56 which 
define the four general categories of muscle injury 
recognized by the rating schedule (light, moderate, 
moderately severe and severe) have been extensively 
rewritten.  It does not appear that any formal determination 
has been made as to whether one of these versions is more 
favorable to the veteran than the other or, if so, which one.  

After the service connection issue is adjudicated, the RO 
must determine which rating codes properly apply to the 
service-connected left arm disability and apply the most 
favorable version of such codes in reviewing the rating.  All 
codes under which a higher rating is potentially assignable 
must be identified.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The basis for a decision to rate a disability under 
one particular code and not others must be articulated.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  If service 
connection for the postoperative left shoulder disability is 
denied, the RO will be required to determine the extent, if 
any, to which the pain and impairment in the area of the 
wounds is due to the wound residuals alone rather to the left 
shoulder disability.  The question of whether a VA 
examination is necessary to decide the matters discussed 
herein remains for determination by the RO.  

Increased rating -- Nasal septum.  Service connection was 
granted in 1971 for a nasal septum deviation that originated 
in an injury in service, and a noncompensable rating was 
assigned from the date of separation from active duty.  
Records submitted in connection with the current claim for an 
increased rating, received since January 1996, show that the 
veteran has undergone nasal surgery on a number of occasions 
since 1996, including multiple rhinopasties and repair of a 
collapsed valve.  He has been evaluated extensively for 
chronic nasal obstruction.  At the most recent VA nasal 
examination for compensation purposes in March 2000, airway 
obstruction was found to be 80 percent in the left nostril 
and 50 percent in the right nostril.  On the basis of these 
findings, the RO on April 10, 2000, assigned a 10 percent 
rating from January 26, 1996, the date of claim, under 
Diagnostic Code 6502.  

Neither the current nor the older versions of Code 6502 that 
are potentially applicable in the present claim, see Karnas, 
Id., nor any other code that might permit the assignment of a 
rating by analogy, provides criteria for a rating higher than 
10 percent for nasal septum disability.  Any entitlement that 
may exist for a rating above 10 percent is found in the VA 
regulation that authorizes the assignment of an extrashedula 
rating in certain circumstances.  Under 38 C.F.R. § 3.321 
(2000), an extraschedular rating may be assigned where the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating in the first 
instance because the regulation grants such authority only to 
the officials at the VA Central Office listed in the 
regulation, specifically, the VA Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board is not precluded from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  However, the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) where circumstances 
are presented which the VA Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The rating decision of April 2000 and the accompanying 
supplemental statement of the case contain an RO notation 
that the case did not present an unusual or exceptional 
disability picture that would warrant the assignment of an 
extraschedula rating under § 3.321.  However, in view of the 
findings reported at the last VA examination and the request 
for extraschedular consideration by the veteran's attorney on 
appeal, it would appear that a referral of the issue to one 
of the VA officials to whom the authority to make this 
determination is vested should be undertaken.  The referral 
should be preceded by completion of development necessary to 
satisfy the VCAA.  At a minimum the veteran should be 
accorded a further opportunity to submit evidence that the 
nasal disability results in an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since March 2000, 
the date of the most recent records 
currently on file.  

2.  The veteran should be given an 
additional opportunity to identify all 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for his service-connected left 
upper extremity or right thigh wound 
residuals.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other medical care 
providers identified by the veteran.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If a further VA 
examination is considered necessary to 
satisfy the duty to assist, such an 
examination should be scheduled.  

4.  After completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for the 
veteran's current disability involving the 
bony structures of the left shoulder area.  
All theories of potential entitlement 
should be considered, including both 
direct and secondary service connection.  
If the claim for service connection for  
left shoulder disability is denied, the 
veteran the veteran should be provided 
with proper notice and advised on his 
appellate rights as to this issue.  If 
(and only if) he submits a timely notice 
of disagreement with respect to this 
particular issue, he and his 
representative should be furnished a 
statement of the case and given the 
requisite amount of time to perfect the 
appeal by submitting a substantive appeal 
(VA Form 9 or equivalent).  See 38 C.F.R. 
§§ 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305, 20.306 (2000).  Only then 
should that claim be returned to the Board 
for appellate consideration.  

5.  The RO should readjudicate the claims 
involving shell fragment wound residuals 
of the right thigh and left upper 
extremity as well as the issue of 
entitlement to an increased rating for 
deflection of the nasal septum.  If the 
appeal is denied as to either issue, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


